Per Curiam:
The Constitution provides how judicial officers shall be removed.
. 1. Judges of the Court of Appeals and justices of the Supreme Court by concurrent resolution of both houses of the Legislature.
2. All other judicial officers, except justices of the peace and judges or justices of inferior courts not of record, by the Senate on recommendation of the Governor. (Art. 6, § 11.)
3. Justices of the peace and judges or justices of inferior courts not of record and their clerks may be removed for cause after due notice and an opportunity of being heard by such courts as are or may be prescribed by law. (Art. 6, § 17.)
The proposition upon which the motion is based is that the Court of Special Sessions is no longer an inferior court not of record, and, hence, that the Legislature had no power to invest the court with jurisdiction to remove the justices thereof.
The Court of Special Sessions in the city of Xew York was created by chapter 601 of the Laws of 1895, and was, undoubtedly, a new court created by the Legislature. (Koch v. Mayor, 152 N. Y. 86.) By the act creating it (§ 28) it was provided, without attempting to designate the court as being of record or not of record, that the justices thereof might be removed by the General Term or the Appellate Division of the Supreme Court in the first department. At this time section 1! of the Code of Criminal Procedure provided that “ the Courts of Special Sessions and Police Courts are deemed inferior courts not of record within the section of the Constitution which provides for the removal of justices of the peace and judges or justices of inferior courts not of record and their clerks, by such county, city or State courts as are designated by law, but for no other purpose.” (See Laws of 1881, chap. 442, § 11.)
It is apparent, therefore, that at the time of the creation of the Court of Special Sessions, and until the adoption of the statute next referred to, the Court of Special Sessions was an inferior court not of record, and the justices thereof were removable by the General Term of the Supreme Court, which is now this court. At the same session of the Legislature at which the Court of Special Sessions was created there was enacted chapter 880 of the Laws of that year, amending generally the Code of Criminal Procedure so as to conform its provisions to the considerable changes that had *514been effected in the organization of the judiciary of this State by the adoption , of the constitutional' amendment qf 1894. In this revision it was necessary to revise the list of courts, having .criminal jurisdiction, and Section-11, containing that list, was included among the sections amended. As that amendment appears, the word not is omitted in the first phrase of the provision above quoted as to the removal of justices, so that it now reads: “The Courts off Special -Sessions and Police Courts are deemed inferior courts of record within the section of the Constitution which provides for the removal of .justices of the peace and judges or justices of inferior courts not of record and their clerics by such county,, city or State courts .as are designated by law; but for no other purpose.”
The contention is that the word ‘‘not” was deliberately and intentionally omitted by the Legislature, and that its effect is to create the Special Sessions into a court “ of inferior jurisdiction of record,” and hence to exclude it from the class of courts mentioned in section 17 of article 6 of the Constitution, and transfer it into the class the- justices of which under section 11 of article 6 can only be removed by the Senate upon recommendation of the Governor. It is quite clear that in creating the court the Legislature intended that it should be classed among those not of record, so far as con- ' cerned the removal of its justices, as section 28, Vesting power of removal in the General Term- or this court, amply, shows. If the omission of the word “ not ” from section 11 of the ■ Code of Criminal Procedure, ds amended by chapter 880 of the Laws 1895, was designed or should --tie construed as an attempt to erect the court into an inferior court of record, it would be void and ineffective because section 18 of article 6 of the Constitution of 1894 expressly provided that no inferior local court thereafter created (as was the Court of Special Sessions) should be a court of, récord. We are satisfied, however,, that the omission of the word “ not ” wás a mere scrivener’s error, and that the section as apparently amended in this particular should be read as if the word “not” had been retained in the clause, We find no difficulty arising from the generally accepted canons of construction .in so construing the statute. A contrary reading would lead to absurd and impossible results. It would, as has been shown, render the enactment .unconstitutional. It would apparently leave the jus*515"tices of the Court of Special Sessions irremovable, bécause section 11 of article 6 provides only for the removal of judicial officers of courts of record, and the Legislature under the Constitution cannot by mere declaration make a court of record for the purpose of removal of its judges but a court not of record for other purposes, nor is there reason to suppose that the Legislature intended to give immunity to these particular justices from removal for just cause. All statutes must be so construed as to give effect to the evident intention of the Legislature, and to prevent inconsistency, unreasonableness or unconstitutionality it is permissible to ignore the mere letter of the statute, and even to disregard or to supply words obviously inserted 'or omitted by mistake. (Gusthal v. Strong, 23 App. Div. 315; People ex rel. Wood v. Lacombe, 99 N. Y. 49; People ex rel. Mason v. MeClave, Id. 83.)
An enactment creating a court of record for a particular purpose, as for the purpose., of removing its judges, and not of record for every other purpose, would be a manifest absurdity. A court of record under the common law and únder the law of this State is a court having certain attributes,, and its judgments are by law given certain effect; and the State, having the power to create courts, has to' determine whether a court created is a court of record or a court not of record. If a court is created as a court not of record it then comes within the provisions of the Constitution which authorize the Legislature to provide for the removal of the judges of such a court.
The amendments to the Code of Civil Procedure passed-after the chapter amending the Code of Criminal Procedure (Laws of 1895, chap. 946) expressly , declare, by the amendment to section 3, the Court of Special Sessions to be a court not of record. The court, therefore, is á court not of record, notwithstanding the prior amendment to the Code of Criminal Procedure; and being a court not of record, the Legislature had power to provide that its judges should-be removed by this court, and the provisions of the act of 1895 being still in force, it follows that this court has jurisdiction of the proceeding, and the motion must’eonseqnently be denied.
Present—Patterson, P. J., Ingraham, McLaughlin, Clarke and Houghton, JJ.
Motion tó vacate order of reference denied. Order filed.